

116 HR 7732 IH: How Awareness and Prevention Protect You Act
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7732IN THE HOUSE OF REPRESENTATIVESJuly 22, 2020Ms. Wasserman Schultz (for herself, Mr. Hastings, Ms. Norton, Mrs. Davis of California, Mr. Deutch, Ms. Clark of Massachusetts, Ms. Meng, Mr. Pappas, Mrs. Beatty, Ms. Kelly of Illinois, Ms. Shalala, Ms. Scanlon, Ms. Brownley of California, and Mr. Mfume) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, to carry out a national campaign to increase awareness and knowledge of the virus that causes COVID–19.1.Short titleThis Act may be cited as the How Awareness and Prevention Protect You Act.2.COVID–19 public awareness campaign(a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall carry out a national awareness campaign to increase factual awareness and knowledge of the virus that causes COVID–19.(b)ContentThe campaign under subsection (a) shall—(1)create awareness of the signs and symptoms of the virus that causes COVID–19, including transmission with respect to an asymptomatic individual;(2)provide scientific information on the transmission and detection of the virus that causes COVID–19, including—(A)the differences (including degrees of risk) between transmission through droplets, aerosolization, and inanimate objects;(B)the risk of contracting the virus that causes COVID–19 at health care facilities and other facilities that treat individuals with COVID–19;(C)the benefits of health care workers using personal protective equipment;(D)the tests used to determine if an individual—(i)has been infected by the virus that causes COVID–19; and(ii)is infected by such virus at the time of the test; and(E)the strategies used by Federal, State, and local governments to reduce the transmission of COVID–19;(3)provide strategies for preventing transmission of COVID–19 in the home and at work, including best practices with respect to—(A)wearing and removing face masks, face coverings, and gloves;(B)physical distancing in outdoor and indoor spaces;(C)disinfecting surfaces with appropriate cleaning products; and(D)isolating a household member who is suspected or confirmed of contracting COVID–19; and(4)improve public understanding with respect to how an infectious disease develops into a public health threat, including—(A)the need for a vaccine and method of treatment;(B)factors that contribute to the transmission of an infectious disease in the population; and(C)factors that may contribute to scientific uncertainty with respect to the transmission of an infectious disease.(c)RequirementsIn carrying out subsection (a), the Secretary shall—(1)ensure the campaign under subsection (a)—(A)contains multilingual and culturally appropriate information and distribution strategies;(B)contains information that is updated on a monthly basis; and(C)is targeted toward communities and populations that are at a high risk of contracting COVID–19 (as determined by the Secretary); and(2)partner with community- and faith-based organizations.(d)Authorization of appropriationsThere are authorized to be appropriated $130,000,000 for each of fiscal years 2021 through 2023.